Citation Nr: 0618147	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, to include as secondary to the service-connected 
irritable bowel syndrome (IBS).  

2.  Entitlement to an increased rating for a digestive 
disorder including IBS, gastritis, esophogitis, 
gastroesophageal reflux disease (GERD), hiatal hernia, and 
status-post cholecystectomy, currently rated as 10 percent 
disabling.  

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for headaches.  

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for pelvic pain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1989 to May 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 2002 and January 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The Board notes that the RO 
reopened the veteran's previously denied claims of 
entitlement to service connection for headaches and for 
pelvic pain by addressing the claims on the merits.  The 
Board, however, is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996). 

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in August 2003.  Then, in 
November 2004, she testified at a subsequent personal hearing 
via a video conference before the undersigned.  Transcripts 
of her testimony have been associated with the claims file.

The claim of entitlement to service connection for pelvic 
pain is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied service 
connection for recurrent pelvic pain and tension headaches.  
The veteran did not perfect an appeal.

2.  Evidence submitted since the RO's November 1994 decision 
bears directly and substantially upon the specific matters 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for headaches and pelvic pain.

3.  The competent medical evidence of record establishes that 
the current tension headache disability, as likely as not, 
began during service.

4.  The competent medical evidence of record establishes that 
any current depressive disorder, as likely as not, began 
during service.  

5.  Service-connected digestive disorders, of which IBS is 
the predominant disability, is manifested by an overall 
disability picture which more nearly approximates that of 
severe IBS, with alternating diarrhea and constipation with 
more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  The RO's November 1994 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been obtained since the 
RO's November 1994 rating decision.  The claims of 
entitlement to service connection for pelvic pain and a 
headache disorder are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  The veteran has chronic tension headaches of service 
origin.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  

4.  The veteran has a depressive disorder of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

5.  Criteria for a 30 percent rating, but no more, for 
digestive disorders collectively rated have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.113, 4.114, Diagnostic Codes 7307, 7314, 7319, 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2001 and August 2002, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claims, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as she was given specific notice with 
respect to the elements of a basic service-connection claim 
and the RO will have an opportunity to fully advise the 
veteran of her rights and responsibilities under the VCAA 
with respect to any downstream issues that may arise as a 
result of the grant of benefits accomplished in this 
decision.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of her rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided before each appealed AOJ 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording her the opportunity to give testimony before a 
DRO in August 2003, and before the Board in November 2004.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

 New and Material Evidence

In a November 1994 rating decision, the RO denied service 
connection for pelvic pain and headaches, finding that there 
was no diagnosis of a current disability associated with 
pelvic pain and that tension headaches had pre-existed 
service.  The veteran was advised of the decision and of her 
appellate rights, but did not perfect an appeal of the denial 
of benefits.  Thus, the rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen her claim for service 
connection for recurrent pelvic pain and headaches.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims filed prior to August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  With these considerations, the Board 
must now review all of the evidence which has been submitted 
by the veteran or otherwise associated with the claims folder 
since the last final decision in November 1994.  

The evidence of record at the time of the November 1994 
rating decision included service medical records, which noted 
in-service complaints of pelvic pain in May 1990 and 
headaches in March 1994.  The pelvic pain was noted to be of 
unknown etiology and the headaches were classified as tension 
headaches.  Another record dated in March 1994 noted that the 
veteran had headaches for the past five years.  Post-service 
medical evidence included a VA general medical examination of 
March 1994 reflecting that in-service pelvic pain had 
resolved with no residuals.  A VA examination of September 
1994 showed a diagnosis of muscle contraction headaches.  
Based on the evidence outlined, the veteran's claims were 
denied.  The RO determined that the veteran's tension 
headaches pre-dated service, and found that the veteran did 
not have a current diagnosis to which the pelvic pain could 
be attributed.  

The evidence obtained since the November 1994 rating decision 
includes current treatment records, VA examination reports 
and hearing testimony.  A VA examination report dated in 
January 2003 includes diagnoses of premenstrual dysphoric 
disorder and tension headaches with no evidence of migraine.  
A VA examiner in September 2003 opined that the veteran's 
headaches were stress-related.  The September 2003 VA 
examiner also noted that the veteran's pelvic pain was 
probably not caused by IBS, but that she needed a 
gynecological workup to determine the actual etiology of the 
complaints.

At her personal hearing in August 2003 and at her video 
conference hearing in November 2004, the veteran testified 
that headaches began during service and were related to her 
digestive disorders.  The veteran also testified that pelvic 
pain was associated with post-menstrual syndrome (PMS).

The Board finds that evidence obtained since March 1994 is 
new and material because it was not previously before agency 
decision-makers and speaks directly to the issue of whether 
headaches began during service and whether there is a current 
disability associated with pelvic pain.  Thus, evidence 
obtained since the RO's November 1994 decision bears directly 
and substantially upon the specific matters under 
consideration, is neither cumulative nor redundant and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.  As such, 
the claims of entitlement to service connection for pelvic 
pain and for headaches are reopened.

The claim of entitlement to service connection for pelvic 
pain will be discussed in the remand portion of this decision 
as additional development is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).

Service Connection

The veteran asserts that she developed a depressive disorder 
and headaches due to her service-connected IBS.  In the 
alternative, the veteran asserts that a depressive disorder 
and a headache disorder began during service.  She credibly 
testified before the Board that symptoms of depression and 
headaches began during service and that she has required 
treatment for the symptoms since that time.


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-03 
(July 16, 2003).  

Headaches

The veteran's service medical records show t hat upon 
entrance examination in May 1989, there was no indication of 
a pre-existing headache disorder.  The veteran made her first 
complaint of headaches in March 1994, and related that she 
had experienced headaches of several months duration; the 
diagnosis was tension headaches and the examining physician 
recommended aggressive regular exercise with emphasis on 
cardiovascular workouts.  Another medical record dated in 
March 1994 reflects complaints of headaches, which had 
worsened over the past five years.  Upon discharge physical 
examination in May 1994, the veteran reported frequent and 
severe headaches.  There was no finding of a chronic headache 
disability at that time and no suggestion of an increase in 
severity of a pre-existing headache disability.

Post-service medical evidence includes a current diagnosis of 
tension headaches.  The veteran is treated periodically at VA 
medical facilities for tension headaches and credibly 
testified that she has been advised that her headaches are 
due to stress, including stress related to her IBS.  Upon VA 
examination in January 2003, the veteran was found to have 
stress-related headaches.  Upon VA examination in September 
2003, the examiner pointed out that headaches are not a 
component of IBS, but were stress-related.  

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record clearly shows that the veteran entered 
service in 1989 without any finding of a headache disorder.  
The Board is mindful of the March 1994 medical record showing 
a worsening of headaches over the past five years, which 
suggests that headaches either pre-existed service or began 
right around the time the veteran entered service.  
Interestingly, another medical record from that same month 
shows only a several month history of headaches.  Thus, there 
is no clear and convincing evidence that the veteran's 
chronic tension headaches pre-existed service.  

Following a complete review of the medical evidence as well 
as the veteran's credible testimony and consistent contention 
that her headaches began during service and seem to be 
related to the stress she endures as a result of IBS, the 
Board finds that the veteran's chronic tension headaches 
likely began during service.  The evidence is in relative 
equipoise as the medical evidence shows that the complaints 
began during service and are related to stress.  The 
complaints have been consistent since the veteran's service 
and there is nothing in the medical evidence to show an 
etiology other than stress.  Accordingly, when resolving all 
reasonable doubt in favor of the veteran, service connection 
for chronic headaches is granted.

Depressive Disorder

A careful review of the service medical records reveals that 
the veteran did not report any psychiatric complaints upon 
entry into service in May 1989.  During service, she was 
noted to have difficulty coping at times.  Specifically, in 
March 1993, the veteran was reported to be upset and crying; 
a history of "flying off the handle" was also reported.  A 
March 1994 psychiatric evaluation resulted in the veteran 
being found psychologically fit and suitable for full duty; 
however, she was referred to stress management seminars.  
Although the veteran, on her discharge Report of Medical 
History, checked the box that corresponded to depression or 
excessive worry, there was no actual in-service diagnosis of 
a psychiatric disorder recorded in the service medical 
records.  

Post-service medical records include a VA examination report 
from January 2003 which notes a diagnosis of depressive 
disorder, not otherwise specified (NOS), with premenstrual 
dysphoric disorder.  The examiner did not offer an opinion as 
to the likely etiology of the depressive disorder.  

At a September 2003 VA examination, the veteran reported that 
she had a great deal of difficulty getting along with others 
during service.  The examiner noted that the veteran's 
contentions regarding her depressive disorder, and the onset 
thereof, were supported by the service medical records.  The 
diagnosis was depression, NOS.  The examiner concluded that 
the veteran continued to experience depression and needed 
psychotherapy, which she had not yet received.  The examiner 
opined that the symptoms during service were consistent with 
depression, including withdrawal, irritability, social 
isolation, loss of interest, and low energy.  In addition, 
the examiner noted that the veteran's IBS, which was first 
noted during service, could have exacerbated her depression.  

Given the evidence as outlined above, the Board finds that 
the veteran made her first psychiatric complaints during 
service and reported a continuation of those symptoms upon 
discharge from service.  The medical evidence includes a 
diagnosis of a current depressive disorder and the examiner 
determined that the veteran's current symptoms are the same 
as experienced during service and upon discharge from 
service.  Accordingly, the Board finds that the currently 
diagnosed depressive disorder began during service and 
service connection is granted on a direct basis.

 Increased Rating

The veteran seeks a rating in excess of 10 percent for 
status-post cholecystectomy, IBS, gastritis, esophogitis, 
GERD, and hiatal hernia, which are collectively rated under 
criteria for IBS.  She asserts that medications do not 
provide relief for any of her symptoms and, as such, each 
disability should be separately rated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

VA treatment records show only periodic complaints of reflux, 
diarrhea and constipation.  The veteran credibly testified 
before the Board that she had tried different types of 
treatment without success.  She stated that she used over-
the-counter medications for most of her symptoms.


At a January 2003 VA examination of the esophagus, the 
veteran related having pain in her epigastric region three to 
four times per week which sometimes reached the level of 
seven out of ten on a scale of one to ten with ten being the 
most severe pain possible.  She stated that she was able to 
tolerate normal solid foods without difficulty, but had 
occasional regurgitation.  She did not have hematemesis or 
melena.  She did not report nausea or vomiting, and did not 
have any dilatations or other treatments.  The diagnosis was 
GERD.  It was noted that there was no evidence of hiatal 
hernia per results of the most recent upper gastrointestinal 
study.  

At her personal hearing in August 2003, the veteran testified 
that she had alternating bouts of constipation and diarrhea, 
stomach pains, gastrointestinal distress, and acid reflux.  

A September 2003 VA examination report reflects the veteran's 
complaints of reflux of food up to her throat when she laid 
down after meals.  The veteran also related substernal and 
epigastric pain, with substernal pain aggravated by greasy 
and fried food, and epigastric pain worse on an empty 
stomach.  She denied hematemesis or melena.  The veteran 
related that she experienced occasional nausea, but no 
vomiting.  She was advised to use over-the-counter 
medications for relief.  With regard to IBS, the veteran 
reported alternating constipation and diarrhea.  She also 
complained of pain in the right upper quadrant, which was 
chronic, and unrelated to meals or bowel movements.  The 
examiner diagnosed a history of reflux and hiatal hernia, 
chronic gastritis, and IBS.  

At her video conference hearing in November 2004, the veteran 
testified that she had constant diarrhea and constipation, on 
a daily basis.  She explained that she could go three days 
without a bowel movement, and then have diarrhea for a couple 
of days, and that cycle would continue back and forth.  The 
veteran testified that she had not had a normal bowel 
movement in years.  The veteran testified that she tried 
fiber therapy for six months, but it did not help.  

Diseases or disorders of the digestive system are rated 
pursuant to 38 C.F.R. §§ 4.113 and 4.114.  According to the 
regulations, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized by varying degrees of abdominal distress or 
pain, anemia, and disturbances in nutrition.  Consequently, 
pursuant to 38 C.F.R. § 4.113, certain coexisting diseases in 
this area, as indicated in the instruction under the title 
"Diseases of the Digestive System," do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.

Although the Board certainly appreciates the veteran's 
request to have her various symptoms rated separately, the 
regulations specifically prohibit rating IBS and GERD and 
hernia separately.  According to 38 C.F.R. § 4.114, ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, cannot be combined with each 
other.  A single evaluation must be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.113.

IBS is rated pursuant to Diagnostic Code 7319 for irritable 
colon syndrome.  A 10 percent rating is assigned when the 
evidence demonstrates moderate IBS, manifest by frequent 
episodes of bowel disturbance with abdominal distress.  A 
maximum schedular rating of 30 percent is warranted when the 
disorder is deemed to be severe with evidence of diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

GERD, gastritis and esophogitis are generally rated by 
analogy to hiatal hernia under Diagnostic Code 7346.  
Specifically, a 60 percent rating is assigned when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted with two or more of the symptoms 
for the 30 percent evaluation of less severity. 

The Board notes that certain provisions of 38 C.F.R. § 4.114 
were revised, effective July 2, 2001 (during the pendency of 
this appeal); however, none of the diagnostic codes 
applicable to this case were changed.  As such, the Board may 
proceed with a decision without prejudice to the veteran.  

In light of the multiple service-connected disabilities 
related to the digestive system, the Board must first 
determine which diagnostic code reflects the predominant 
disability picture, as required by 38 C.F.R. Sections 4.113, 
4.114.  The Board takes notice of the fact that certain 
symptomatology may not be present at all times.  In fact, the 
diagnostic criteria recognize this fact by referring to 
"occasional episodes" of pertinent symptomatology.  

Based on the evidence of record, the Board concludes that the 
veteran's digestive disability picture is predominantly 
represented by IBS because these symptoms appear to be the 
most constant and the most debilitating.  While the evidence 
certainly indicates that the veteran experiences GERD with 
epigastric pain and reflux, the veteran has consistently 
advised that those symptoms are not present on a constant 
daily basis.  Rather, the veteran testified at personal 
hearings and reported at VA examinations that her reflux and 
epigastric pain are usually precipitated by spicy or greasy 
food and lying down too soon after meals.  Furthermore, the 
veteran does not take prescription medication for her GERD 
and does not receive regular treatment.  Additionally, there 
is no current diagnosis of hiatal hernia.  In contrast, the 
veteran's IBS is constantly present, manifest by constant 
constipation and diarrhea.  Thus, the Board finds that IBS is 
the predominant disability and a rating under Diagnostic Code 
7319 is most appropriate.  

As noted above, the veteran testified that her IBS is 
productive of pain, nausea, and constant alternating 
constipation and diarrhea.  The VA examination reports of 
record have also noted these complaints and there is no 
suggestion in the medical record that the veteran is not 
competent to describe her own symptoms.  Thus, the Board 
concludes that the veteran's IBS is manifest by alternate 
periods of constipation and diarrhea with more or less 
constant abdominal distress.  Consequently, criteria for 
assignment of a 30 percent rating are met.  Furthermore, the 
Board finds that when considering all of the veteran's 
digestive complaints, the severity of her overall digestive 
disability picture warrants the assignment of a 30 percent 
rating and no higher.  

There is no provision within Diagnostic Code 7319 for 
assignment of a higher schedular evaluation.  In an effort to 
ensure that the 30 percent rating under Diagnostic Code 7319 
is the most advantageous to this veteran, the Board 
considered all potentially applicable diagnostic codes.  
Because the veteran's service-connected digestive disorder is 
not shown to include ulcer, liver involvement, colitis, or 
pancreatitis, or any other disability of a severity that 
would warrant the assignment of a rating in excess of 30 
percent, a schedular rating higher than 30 percent is denied.  
See 38 C.F.R. § 4114, Diagnostic Codes 7200-7354.

The potential application of an extra schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) was also considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  There 
is no showing, however, that the service-connected digestive 
disorder under consideration here has caused marked 
interference with employment beyond that contemplated by the 
schedule of ratings and there is no evidence of frequent 
periods of hospitalization.  The Board does not doubt that 
the veteran has significant discomfort, which results in 
certain work restrictions; however, the Board also finds that 
the regular schedular standards contemplate the 
symptomatology shown.  In essence, the Board finds no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  In that regard, the Board 
observes that with respect to the veteran's service-connected 
status-post cholecystectomy, IBS, gastritis, esophogitis, 
GERD, and hiatal hernia, referral for consideration for an 
extraschedular evaluation is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for tension headaches is 
reopened.

New and material evidence having been obtained, the claim of 
entitlement to service connection for pelvic pain is 
reopened.  

Service connection for headaches is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for depression is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A 30 percent rating for status-post cholecystectomy, IBS, 
gastritis, esophogitis, GERD and hiatal hernia, rated 
collectively as a digestive disorder, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


REMAND

The evidence of record shows that the veteran had complaints 
of pelvic pain during service and current complaints.  Upon 
VA examination in September 2003, it was recommended that the 
veteran undergo gynecological workup to determine the 
etiology of her claimed pelvic pain.  No such examination was 
scheduled.  

The Board finds that VA has a duty to further develop the 
claim of entitlement to service connection for pelvic pain 
pursuant to 38 C.F.R. § 3.159(c)(4).  Specifically, this 
matter must be remanded to determine if there is current 
disability having its origin during service or as a result of 
service-connected disability.  It is important to point out 
that pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied). 

Upon remand, the veteran should be advised of her rights and 
responsibilities under the VCAA pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance, pertaining to 
the elements for establishing service 
connection, including degree of 
disability and the effective date of the 
disability in the event of the award of 
service connection, and ask the veteran 
to submit any evidence in her possession 
that pertains to the claim.  

2.  Schedule the veteran for a 
gynecological examination to determine 
whether she has an actual disorder 
associated with the claimed pelvic pain 
for which service connection may be 
granted, including, but not limited to, 
endometriosis.  The claims folder must be 
made available for review by the 
examiner.  The examiner should render an 
opinion as to the etiology of all pelvic 
complaints.  All opinions rendered must 
be supported by complete rationale.

In addressing the etiology of the claimed 
pelvic pain, the examiner should opine as 
to whether it is at least as likely as 
not that any current pelvic pain is 
associated with a ratable disability that 
was incurred in or aggravated by service.  
In formulating an opinion, the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation. 

3.  Following completion of the above, 
adjudicate the claim of service connection 
for pelvic pain, considering all the 
evidence of record.  If any benefit sought 
on appeal remains denied, then furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


